DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/700,446 filed on December 2, 2019 in which claims 1-12 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2016/0221446).
In regard to claim 1, Suzuki et al. discloses a method for controlling a wheel slip of a vehicle, comprising:
estimating, by a controller, equivalent inertia information of a driving system based on operation information of the driving system while the vehicle is being driven (see at least [0034] and Figs. 1-19);
calculating, by the controller, the amount of calibration for calibrating a torque
(see at least [0055]-[0057] and Figs. 1-19);
calibrating, by the controller, the torque command of the driving device using the
calculated amount of calibration (see at least [0058]-[0075] and Figs. 1-19); and
adjusting, by the controller, the torque applied to a driving wheel according to the
calibrated torque command (see at least [0058]-[0075] and Figs. 1-19).

In regard to claim 2, Suzuki et al. discloses wherein calculating the amount of calibration includes:
calculating, by the controller, the amount of calibration by applying a calibration gain to the value of the estimated equivalent inertia information (see at least [0058]-[0075] and Figs. 1-19)

In regard to claim 3, Suzuki et al. discloses wherein the value of the estimated equivalent inertia information is the amount of change in the equivalent inertia, which is a difference between the equivalent inertia of the driving system obtained in real time and a basic equivalent inertia of a predetermined value (see at least [0058]-[0075] and Figs. 1-19).

In regard to claim 4, Suzuki et al. discloses determining, by the controller, whether calibration is required by comparing the value of the estimated equivalent inertia information with a predetermined threshold, wherein calculating the amount of (see at least [0058]-[0075] and Figs. 1-19).

In regard to claim 5, Suzuki et al. discloses wherein the value of the estimated equivalent inertia information is the amount of change in the equivalent inertia, which is a difference between the equivalent inertia of the driving system obtained in real time and a basic equivalent inertia of a predetermined value, and wherein the calibration is determined to be required when the amount of change in the equivalent inertia is greater than the predetermined threshold. (see at least [0058]-[0075] and Figs. 1-19).

In regard to claim 6, Suzuki et al. discloses wherein calibrating the torque command of the driving device includes reducing, by the controller, the torque command of the driving device by the calculated amount of calibration (see at least  [0058]-[0075] and Figs. 1-19).

In regard to claim 7, Suzuki et al. discloses wherein the equivalent inertia information of the driving system for calculating the amount of calibration is the amount of change in the equivalent inertia, which is a difference between the equivalent inertia of the driving system obtained in real time and a basic equivalent inertia of a predetermined value. (see at least [0058]-[0075] and Figs. 1-19).

In regard to claim 12, Suzuki et al. discloses wherein the vehicle is a motor-driven vehicle equipped with a motor as a driving device, and the torque command is a motor torque command (see at least [0058]-[0075] and Fig. 19).

Allowable Subject Matter
5.	Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art fails to disclose wherein the equivalent inertia information of the driving system for calculating the amount of calibration includes one of the following values: an equivalent inertia of the driving system itself, an inverse of the equivalent inertia of the driving system, an error value of the equivalent inertia of the driving system, and a squared value of the equivalent inertia of the driving system.

In regard to claims 9-11, the prior art fails to disclose wherein the operation information of the driving system is a torque command of a previous control period for the driving device for operating the vehicle and speed information of the driving system
detected by a speed detector. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Kelly et al. (US 2017/0057515) and Lu et al. (US 2015/0274159) define general state in the art but not relevant to this invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661